FoRD, Judge:
The above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JOB (Comm. Spec’s Initials) by Commodity Specialist J. O’Brien (Comm. Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 11.5 per centum ad valorem within item 688.40, TSUS, consist of “T.V. Trouble Trapper” claimed dutiable within item 685.20, TSUS, at 10 per centum ad valorem.
That said merchandise is, in fact, solely or chiefly used as a part for television reception apparatus.
That the protest :be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Plaintiff having abandoned the protest as to all other merchandise, it is hereby dismissed. Accepting the stipulation, we find that the merchandise marked “A” and initialed JOB on the invoice by Commodity Specialist J. O’Brien consists of television apparatus and parts thereof. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of the Tariff Schedules of the United States under item 685.20, is sustained.
Judgment will be entered accordingly.